             Case 3:18-cv-05945-VC Document 161 Filed 02/05/20 Page 1 of 4



Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
555 South Flower Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
609 Main Street
Houston, Texas 77002
Telephone: (713) 836-3499

Attorneys for Defendant Apple Inc.

                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION



SOCIAL TECHNOLOGIES LLC, a Georgia          )   CASE NO.: 3:18-cv-05945-VC
limited liability company,                  )
                                            )
                Plaintiff,                  )   APPLE INC.’S ADMINISTRATIVE
                                            )   MOTION TO FILE UNDER SEAL RE
       vs.                                  )   MOTION FOR ATTORNEYS’ FEES
                                            )
APPLE INC., a California corporation,       )
                                            )
                Defendant.                  )
                                            )




ADMINISTRATIVE MOTION TO FILE UNDER SEAL                          CASE NO. 3:18-cv-05945-VC
             Case 3:18-cv-05945-VC Document 161 Filed 02/05/20 Page 2 of 4



       Pursuant to Civil Local Rules 79-5 and 7-11 and Judge Vince Chhabria’s Civil Standing

Order, Defendant Apple Inc. (“Apple”) hereby brings this motion for an order to seal (“Apple’s

Motion to Seal”) the amount of Apple’s attorneys’ fees, the billing rates of Apple’s outside counsel

at Kirkland & Ellis LLP (“Kirkland”), and the billing rates of contract attorneys submitted in

connection with Apple’s Motion for Attorneys’ Fees.

       Apple’s attorneys’ fees and the billing rates of its attorneys are confidential, sensitive

business information to Apple. In particular, Apple is a frequent target of harassing lawsuits

(including this one), which are filed to extort a payment from Apple. Apple thus would be harmed if

its attorneys’ fees and rates it pays to its lawyers were publicly disclosed.

       Kirkland’s billing rates also are confidential to Kirkland. In particular, Kirkland negotiates

its rates with clients and provides Apple with rates that are applicable only to Apple and that are

agreed-upon after lengthy negotiation. Kirkland thus would be harmed if its rates were publicly

disclosed because other clients would request that Kirkland provide a comparable discount.

       The amount of Apple’s attorneys’ fees and the billing rates of its attorneys appear in the

Declaration of Dale Cendali in Support of Apple Inc.’s Motion for Attorneys’ Fees. The amount of

Apple’s attorneys’ fees paid for contract attorneys also appears in Exhibit 1 to that Declaration.

       Apple’s request is narrowly tailored in order to protect its confidential information.

       Pursuant to Civil Local Rules 79-5(d), this motion is accompanied by the following

documents:

   •   Declaration of Dale Cendali in support of Apple’s Motion to Seal;

   •   A proposed order;

   •   Redacted versions of the Declaration of Dale Cendali in Support of Apple Inc.’s Motion for

       Attorneys’ Fees and Exhibit 1 attached thereto; and

   •   Filed under seal, unredacted versions of the Declaration of Dale Cendali in Support of Apple

       Inc.’s Motion for Attorneys’ Fees and Exhibit 1 attached thereto.




                                                    1
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                        CASE NO. 3:18-cv-05945-VC
         Case 3:18-cv-05945-VC Document 161 Filed 02/05/20 Page 3 of 4



DATED: February 5, 2020                    Respectfully submitted,

                                             /s/ Dale Cendali
                                           Dale Cendali
                                           dale.cendali@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800

                                           Attorney for Defendant Apple Inc.




                                       2
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                     CASE NO. 3:18-cv-05945-VC
           Case 3:18-cv-05945-VC Document 161 Filed 02/05/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       On February 5, 2020, I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.

Additionally, I caused unredacted versions of these materials to be served by email upon counsel for

Social Tech as follows:


 COUNSEL FOR SOCIAL TECH:
 John M. Pierce                                           VIA ELECTRONIC MAIL
 Brian J. Dunne                                            (jpierce@piercebainbridge.com)
 Kathryn L. Boyd                                           (bdunne@piercebainbridge.com)
 Pierce Bainbridge Beck Price & Hecht LLP                  (lboyd@piercebainbridge.com)
 355 S. Grand Avenue, 44th Floor                           (dhecht@piercebainbridge.com)
 Los Angeles, CA 90071                                     (mmcgowin@piercebainbridge.com)

 David L. Hecht
 Melody L. McGowin
 Pierce Bainbridge Beck Price & Hecht LLP
 277 Park Avenue, 45th Floor
 New York, New York 10017




                                                           /s/ Dale M. Cendali
                                                           Dale M. Cendali
                                                           dale.cendali@kirkland.com
                                                           KIRKLAND & ELLIS LLP
                                                           601 Lexington Avenue
                                                           New York, New York 10022
                                                           Telephone: (212) 446-4800




                                                 3
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                   CASE NO. 3:18-cv-05945-VC
